Citation Nr: 1034220	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for tinnitus.

2.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to December 
1970; he also served in the Army Reserves following active duty 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was initially denied service 
connection for his hearing loss and tinnitus in a May 2005 rating 
decision.  He submitted a timely notice of disagreement and was 
sent a statement of the case in September 2005.  The Veteran 
never responded to that statement of the case, and subsequently 
submitted a claim to reopen his hearing loss and tinnitus claims 
in June 2006.

The bilateral hearing loss and tinnitus claimed are reopened 
herein and the underlying service connection issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The May 2005 rating decision, which denied service connection 
for bilateral sensorineural hearing loss and tinnitus, is final.

2.  The evidence received since May 2005 is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claims of service connection for sensorineural 
hearing loss and tinnitus.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for tinnitus is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

2.  New and material evidence has been received, and the claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable findings with regard to the issues of 
whether new and material evidence has been received to reopen the 
claims of service connection for bilateral sensorineural hearing 
loss and tinnitus, and the finding that a remand for additional 
development of the claim on the merits is required, no further 
discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, in evaluating the veteran's hearing loss claim, it is 
observed that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
Additionally, 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of applying 
the laws administered by VA. That regulatory section provides 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, claims of service connection for bilateral 
sensorineural hearing loss and tinnitus were denied in a May 2005 
rating decision, and the Veteran was notified of that decision 
during that same month.  He filed a notice of disagreement within 
one year of that May 2005 notice letter and rating decision.  
However, he never completed an appeal by submitting a timely 
Substantive Appeal, VA Form 9, after receipt of his September 
2005 statement of the case.  Accordingly, that May 2005 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  Therefore, new and material evidence 
is needed to reopen the claim, regardless of how the RO 
characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The Board notes that the evidence of record prior to the May 2005 
rating decision consisted of the Veteran's reservist personnel 
and treatment records.  The Board notes that VA has tried 
numerous times to obtain the Veteran's active duty service 
treatment records but they are unavailable for review.  

The Veteran's reservist personnel records indicated that he 
served as an 81mm mortar gunner and with several infantry units 
during his Army Reservist service.  In lay statements from the 
Veteran he indicated that he was exposed to numerous loud noises, 
including small arms, rocket and mortar fire, as well as airplane 
noise during takeoff and landing.  

The reservist treatment records contain examinations dated August 
1982, February 1987, July 1988, and January 1993.  The August 
1982 examination revealed clinically normal audiometric findings 
with respect to the right ear, while indicating slightly abnormal 
hearing in the left ear within the relevant thresholds, though 
not rising to the level of disability under 38 C.F.R. § 3.385.  
The remaining examinations consistently revealed left ear hearing 
loss for VA purposes, and further showed slightly abnormal right 
ear auditory acuity per Hensley.  At all such examinations, the 
Veteran denied hearing loss or tinnitus complaints in 
accompanying reports of medical history.  

The remainder of the Veteran's reservist treatment records do not 
show any complaint of, treatment for, or diagnosis of hearing 
loss or tinnitus while he served in the Army Reserves.

A private audiological examination from February 1998 
demonstrated slight to moderate hearing loss in the Veteran's 
left ear and slight low frequency loss in the Veteran's right 
ear.  

Also of record at the last final May 2005 rating decision was a 
VA audiologic examination dated in April 2005.  During that 
examination, the Veteran reported hearing loss and tinnitus, as 
well as a problem hearing with background noise.  The Veteran 
noted military noise exposure of small arms, artillery, jets, 
grenades, mortars, tanks, booby traps, simulated land mines and 
jeeps.  He also indicated occupational and recreational noise 
exposure of non-military construction noise, chainsaws and 
hunting.  The Veteran reported onset of tinnitus approximately 10 
to 15 years prior to the examination; such tinnitus was noted as 
being unilateral and occurred two to three times a week.  The 
following audiometric results were obtained during that 
examination.  Hearing loss pursuant to 38 C.F.R. § 3.385 was 
shown in both ears.  However, citing the Veteran's reported 
delayed onset of symptoms and the fact that the reservist 
enlistment examination was normal for VA rating purposes, the VA 
examiner concluded that it was less likely than not that the 
Veteran's hearing loss and tinnitus were a result of military 
service.  

Relying largely on the negative VA opinion, the claims were 
denied in May 2005.  Since that time, a favorable opinion has 
been added to the record.  Specifically, 
a private audiologic examination report written by G.L.O. in May 
2006 indicated that the Veteran's severe high frequency 
sensorineural hearing loss "likely is noise-related from 
military service."  

The May 2006 opinion written by G.L.O. was not previously before 
agency decisionmakers and relates to an unestablished fact 
necessary to substantiate the claim.  Accordingly, the 
requirements under 38 C.F.R. § 3.156(a) are deemed to be 
satisfied.  Moreover, given the close association of tinnitus to 
hearing loss, and given that lay statements added to the record 
since the last final denial add detail as to the continuity of 
symptomatology of the tinnitus, this claim is also deemed 
reopened here.   In reaching these conclusions, the benefit of 
the doubt doctrine has been appropriately applied. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened, and to that extent 
only is the appeal granted.

New and material evidence having been received, the claim for 
service connection for bilateral sensorineural hearing loss is 
reopened, and to that extent only is the appeal granted.


REMAND

While the Board has determined that both claims should be 
reopened, that does not end the inquiry in this case.  

The Veteran has indicated that noise exposure from his active 
duty for training (ACTDUTRA), during his Army Reserve service 
from 1982 to 1994, caused his hearing loss and tinnitus.  Service 
personnel records from that period indicate that the Veteran was 
an Army Reservist, but such documents do not list whether he 
served any days on ACTDUTRA from 1982 to 1994.  Since the Veteran 
can only be service-connected for injuries occurring during those 
periods of his reserve service, on remand the Veteran's periods 
of ACTDUTRA should be verified through official sources.  See 38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2009).

The Board also finds that another VA examination is necessary in 
this case.
Indeed, the VA examiner in April 2005 noted that the Veteran's 
hearing on enlistment in August 1982 was normal for VA rating 
purposes.  However, he did not consider or discuss the 
significance of the fact that clinical hearing loss per Hensley 
(i.e, in excess of 20 decibels) was shown at that enlistment 
examination.  Thus, such fact should now be considered, along 
with the Veteran's reports of     
noise exposure during active service in the Republic of Vietnam, 
including small arms, rocket and mortar fire, and the Veteran's 
claims that he noticed an onset of hearing loss in 1974, four 
years after his discharge from such service.  Also to be 
considered is the Veteran's duty in infantry mortar unit during 
his reserve service, including any established periods of 
ACDUTRA, and the Veteran's post-service occupational exposure.  

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant ongoing VA 
audiological records from the Fargo VA 
Medical Center since October 2005 and 
associate them with the claims file.

2.  Attempt to obtain the Veteran's service 
personnel records through official sources 
and associate them with the claims folder.

3.  Attempt to confirm through official 
sources any dates of ACDUTRA service that the 
Veteran served on from August 1982 through 
July 1994 while he was with the Army 
Reserves.

4.  Following completion of the above 
development to the extent possible, schedule 
the Veteran for a VA audiological examination 
with an audiologist in order to determine the 
current nature of his claimed bilateral 
sensorineural hearing loss and whether such 
is related to service.  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the file and examination 
of the Veteran, the examiner should opine as 
to whether the Veteran's bilateral 
sensorineural hearing loss more likely, less 
likely or at least as likely as not (50 
percent probability or greater) is related to 
active service, to include any periods of 
established ACDUTRA.  

The examiner should also opine as to whether 
the Veteran's tinnitus more likely, less 
likely or at least as likely as not 
(50 percent probability or greater) is 
related to active service, to include any 
periods of established ACDUTRA.  

In discussion of the above, the examiner 
should take as conclusive fact that the 
Veteran had an objective hearing loss at 4000 
Hz for his left ear and bilaterally at 6000 
Hz in August 1982, during his enlistment to 
the Army Reserves.  

Additionally, the Board notes that the 
Veteran had acoustic trauma during active 
service in the Republic of Vietnam, and the 
examiner should specifically address that 
acoustic trauma in his/her opinions.  The 
examiner should also discuss whether the 
Veteran's Army Reserve service caused his 
hearing loss and tinnitus, or whether such 
ACTDUTRA service, from 1982 to 1994, if any, 
aggravated (made permanently worse) his 
hearing loss beyond the normal progression of 
that disease.  

Regarding the tinnitus claim, the examiner 
should discuss the Veteran's onset of 
tinnitus from 1982 to 1987 as well as his 
assertion that he had tinnitus after firing 
artillery rounds in the Reserves during 
training.

A rationale for any opinion expressed should 
be provided.  

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims of service 
connection for bilateral sensorineural 
hearing loss and tinnitus.  If the benefits 
sought on appeal remains denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


